                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 1:20-CV-005-MR-DCK

 APRIL LEDFORD,                                         )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 EASTERN BAND OF CHEROKEE                               )
 INDIANS,                                               )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Dismiss”

(Document No. 7) filed January 31, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion, the record, and applicable authority, the undersigned will direct

that the pending motion to dismiss be denied as moot.

                                      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 15 applies to the amendment of pleadings and allows a

party to amend once as a matter of course within 21 days after serving, or “if the pleading is one

to which a responsive pleading is required, 21 days after service of a responsive pleading or 21

days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed.R.Civ.P.

15(a)(1). Rule 15 further provides:

                (2) Other Amendments. In all other cases, a party may amend its
                pleading only with the opposing party's written consent or the court's
                leave. The court should freely give leave when justice so requires.

Fed.R.Civ.P. 15(a)(2).
                                           DISCUSSION

       Plaintiff has filed an “Amended Complaint” (Document No. 13) pursuant to Fed.R.Civ.P.

15(a)(1)(B). Although pro se Plaintiff’s Amended Complaint is a few days late, the undersigned

finds that it should be allowed and will supersede the original Complaint. See (Document No. 11).

As such, the undersigned will direct that Defendant’s “Motion To Dismiss” (Document No. 7) be

denied as moot.

       It is well settled that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot. Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule ... is that an amended pleading

supersedes the original pleading, rendering the original pleading of no effect.”); see also, Fawzy

v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in the case, it renders

the original complaint ‘of no effect.’”); Colin v. Marconi Commerce Systems Employees’

Retirement Plan, 335 F.Supp.2d 590, 614 (M.D.N.C. 2004) (“Earlier motions made by Defendants

were filed prior to and have been rendered moot by Plaintiffs’ filing of the Second Amended

Complaint”); Brown v. Sikora and Associates, Inc., 311 Fed.Appx. 568, 572 (4th Cir. Apr. 16,

2008); and Atlantic Skanska, Inc. v. City of Charlotte, 3:07-CV-266-FDW, 2007 WL 3224985 at

*4 (W.D.N.C. Oct. 30, 2007).

       This decision is without prejudice to Defendant filing a revised motion to dismiss that

addresses the Amended Complaint.

                                          CONCLUSION

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Dismiss” (Document

No. 7) is DENIED AS MOOT.



                                                 2
SO ORDERED.
              Signed: March 3, 2020




                    3
